 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                         EASTERN DISTRICT OF CALIFORNIA

10

11   TRISTAN KASINGER,                                            No. 1:17-cv-01254-GSA
12                            Plaintiff,
13              v.                                                ORDER DIRECTING ENTRY OF
                                                                  JUDGMENT IN FAVOR OF
14   NANCY A. BERRYHILL, Acting                                   COMMISSIONER OF SOCIAL SECURITY
     Commissioner of Social Security,                             AND AGAINST PLAINTIFF
15

16                            Defendant.
17

18   I.         Introduction

19              Plaintiff Tristan Kasinger (“Plaintiff”) seeks judicial review of a final decision of the

20   Commissioner of Social Security (“Commissioner” or “Defendant”) denying his application for

21   disability insurance benefits pursuant to Title II and Supplementary Security Income (“SSI”)

22   pursuant to Title XVI of the Social Security Act. The matter is currently before the Court on the

23   parties’ briefs which were submitted without oral argument to the Honorable Gary S. Austin,

24   United States Magistrate Judge.1 See Docs. 16, 17 and 18. Having reviewed the record as a

25   whole, the Court finds that the ALJ’s decision is supported by substantial evidence. Accordingly,

26   Plaintiff’s appeal is denied.

27   ///

28   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 10 and 11.

                                                       1
 1          II.     Procedural Background

 2          On February 19, 2012, Plaintiff filed applications for disability insurance benefits and

 3   supplemental security income alleging disability beginning December 31, 2010. AR 17. The

 4   Commissioner denied both applications initially on December 4, 2012. AR 17. On January 9,

 5   2013, Plaintiff filed a timely request for a hearing before an Administrative Law Judge. AR 17.

 6          Administrative Law Judge Keith Dietterle presided over an administrative hearing on

 7   October 22, 2013. AR 29-50. Plaintiff, represented by counsel, appeared and testified. AR 29.

 8   An impartial vocational expert Alan Ey (the “VE”) also appeared and testified. AR 29.

 9   Following the hearing Plaintiff submitted additional medical records, which the ALJ considered

10   in making the decision. AR 17.

11          On October 29, 2013, the ALJ denied Plaintiff’s application. AR 17-25. The Appeals

12   Council denied review on April 10, 2015. AR 1-3.

13          On June 2, 2015, Plaintiff filed a complaint in the U.S. District Court for the Central

14   District of California. AR 355-57. On January 27, 2016, the Court reversed in part the

15   Commissioner’s decision and ordered a sentence four remand for further proceedings. Kasinger

16   v. Colvin, 2016 WL 344467 (C.D. Cal. Jan. 27, 2016) (No. CV 15-4140-E) (included in the

17   record as AR 392-405).

18          On June 15, 2015, Plaintiff again filed applications for disability insurance benefits and

19   supplemental security income.

20          On March 10, 2016, the Appeals Council vacated the remanded 2013 decision, remanded
21   the case to an administrative law judge for further proceedings, and ordered the administrative

22   law judge to consolidate the 2012 and 2015 applications. AR 421-22.

23          On September 7, 2016, Administrative Law Judge Nancy Lisewski presided over the

24   administrative hearing on remand. AR 324-333. Plaintiff, represented by counsel, appeared and

25   testified. AR 324. An impartial vocational expert Linda M. Ferra (the “VE”) also appeared and

26   testified. AR 303, 324.
27          In a hearing decision dated September 30, 2016, the ALJ consolidated the two pending

28   actions and determined that Plaintiff had not been disabled since December 31, 2010. AR 303-
                                                      2
 1   11. On August 1, 2017, the Appeals Council denied review. AR 293-96. On September 18,

 2   2017, Plaintiff filed a timely complaint seeking this Court’s review. Doc. 1.

 3          III.    Factual Background

 4                  A.      Plaintiff’s Testimony

 5                          1.      2013 Hearing

 6          Plaintiff (born May 8, 1989) was last employed in December 2010, working as a

 7   telephone operator for Disney Parks. AR 33-34. His employer fired him because he was missing

 8   too many days due to illness. AR 35. He previously worked as a Disneyland guide, in a

 9   Disneyland kitchen, as a theatre lighting technician, and at California Pizza Kitchen, Starbucks,

10   and McDonalds. AR 34.

11          Plaintiff suffered from frequent and severe migraines and spasticity of his muscles that

12   caused him to fall. AR 35. He always used a cane to steady himself. AR 36. He could do little

13   around the house other than fold the laundry. AR 40. Although he had struggled with

14   depression, he was not depressed very often. AR 43. Since he had become ill Plaintiff had

15   gained about twenty pounds due to inactivity. AR 44.

16          Plaintiff occasionally attended yoga classes because his doctor had recommended the

17   stretch of yoga as an antidote to Plaintiff’s pain and spasticity. AR 44. Plaintiff could participate

18   in the easy exercises in the first half of the class, but did not participate as the positions became

19   more difficult in the second half. AR 44.

20          Unless he had a migraine, Plaintiff got up in the morning and dressed. AR 42. After his
21   wife left for work he returned to bed for a few hours. AR 43. Plaintiff spent his days resting and

22   napping, usually in a recliner. AR 40. He watched television or listened to audiobooks. AR 44.

23   He spent about one-half hour daily checking his e-mail and Facebook. AR 43. Somedays he left

24   the house with his mother to shop or eat out for an hour or so. AR 43. He needed to rest about

25   two hours after he had such an outing. AR 43. He generally went to bed between 9:00 and 10:00

26   p.m., but was awakened by muscle spasms several hours later. AR 40.
27   ///

28          Plaintiff had completed high school and some college. AR 33. He hoped to attend junior
                                                        3
 1   college and obtain an at-home internet job. AR 44. Although he had a driver’s license, he did not

 2   drive since his doctors told him driving would be unsafe. AR 41. Because he had bad days on

 3   which he could not work for about a third of each month, Plaintiff doubted that any employer

 4   would hire him. AR 45.

 5          In a pain questionnaire dated May 4, 2012, Plaintiff described his pain as aching and

 6   piercing, and not localized, that is, present in multiple locations at the same time. AR 181-83.

 7   The pain occurred five or six times daily and lasted for about fifteen minutes at a time. AR 181.

 8   Physical activity aggravated the pain. AR 181. A prescription medication Ketorolac (Toradol)

 9   did not fully relieve the pain, but took the edge off within thirty minutes. AR 181.

10          Plaintiff’s regular activities included grocery shopping, dog walking, cleaning dishes, light

11   household cleaning, watching television, reading, and going to Disneyland with his wife. AR

12   182-83. He could run errands, such as going to the post office or grocery store without

13   assistance. AR 183. Plaintiff was no longer able to engage in regular exercise, heavy household

14   cleaning, swimming, or standing for long periods of time. AR 182. He estimated that he was

15   able to walk one-half mile and stand for twenty minutes. AR 183.

16                         2.      2016 Hearing

17          Plaintiff was in a wheelchair at the second administrative hearing. AR 327. He had

18   begun using the chair three years earlier when his leg pain worsened. AR 327-28.

19          His daily routine had also changed. Plaintiff slept until about 10:00 a.m. AR 328. If his

20   symptoms were not flaring up he would get up, do the dishes and care for his pets before sitting
21   or lying down due to pain and fatigue. AR 328. The remainder of the day was spent lying down

22   or sitting on the sofa or a chair until retiring at 10:00 p.m. AR 328. When his symptoms were in

23   flare-up, he took Tylenol with codeine and remained in bed except to use the bathroom. AR 328.

24   His wife or roommate would stay home on those days to care for Plaintiff by providing food and

25   helping him to the bathroom. AR 328. Plaintiff’s symptoms flared up on about half of the days.

26   AR 329.
27   ///

28                  B.     Medical Treatment
                                                      4
 1            Neurologist and psychiatrist Wei Mi, M.D., examined Plaintiff on April 8 and June 15,

 2   2011. AR 207-12. The April examination revealed no abnormal results. Dr. Mi diagnosed

 3   fibromyalgia and depression. The doctor reported that Plaintiff had experienced a major setback

 4   when he stopped taking Savella due to cost, and prescribed Savella2 and Cyclobenzaprine.3 At

 5   the June appointment, Plaintiff felt better but reported slight nausea from the Savella, and anxiety

 6   attacks once or twice a week. The examination was again normal. Dr. Mi added a prescription of

 7   Lexapro to address Plaintiff’s continuing depression.

 8            On March 23, 2011, Plaintiff consulted family practitioner Stephen Helper, M.D.,

 9   complaining of multiple neurologic symptoms. AR 225. Dr. Helper referred Plaintiff to

10   neurologist Richard Alexan, M.D., who examined Plaintiff on March 28, 2011. AR 225, 228-30.

11            Dr. Alexan’s examination and EEG study were negative. AR 228-31. The doctor wrote:

12                     This patient has multiple symptoms including trouble with memory,
                       trouble with balance, and trouble with mentation. The patient also
13                     complains of headaches, muscle pain, myalgia, joint pain, and
                       mood disorder. The exact cause remains unclear. However, I
14                     highly suspect that this patient has fibromyalgia with or without
                       somatoform disorder. An underlying multiple sclerosis should be
15                     excluded. There is no evidence of neuromuscular disease since his
                       muscle strength, sensory examination, and reflexes are all within
16                     normal range.
17                     AR 229.4
18            Dr. Alexan also diagnosed depression and recommended a prescription of Lyrica or

19   Cymbalta. AR 229.

20   ///
21            A brain MRI performed on March 31, 2011, identified no acute or gross structural

22
     2
23     Savella (milnacipran HCl) is a selective serotonin and norepinephrine reuptake inhibitor (SNRI) prescribed to
     manage fibromyalgia. www.webmd.com/fibromyalgia/guide/aavella-for-fibromyalgia-treatment#1 (accessed
24   December 13, 2018).
     3
       Cyclobenzaprine (Flexeril) is a skeletal muscle relaxant prescribed to relax muscles and relieve pain and discomfort
     caused by strains, sprains, and other muscle injuries. https://medlineplus.gov/druginfo/meds/a682514.html (accessed
25   December 13, 2018).
     4
       Somatoform symptom disorder . . . is a form of mental illness that causes one or more bodily symptoms, including
26   pain. The symptoms may or may not be traceable to a physical cause including general medical conditions, other
     mental illnesses, or substance abuse. But regardless, they cause excessive and disproportionate levels of distress.
27   The symptoms can involve one or more different organs and body systems such as pain, neurologic problems,
     gastrointestinal complaints, and sexual symptoms. Many people who have SSD will also have an anxiety disorder.
28   www.webmd.com/mental-health/somatoform-disorders-symptoms-types-treatment#1 (accessed December 13, 2018).

                                                               5
 1   intracranial abnormality, no active intracranial demyelinating disease, and no significant interval

 2   changes from prior MRIs administered in 2005 and 2006. AR 204-05.

 3          On August 19, 2011, Christina del Toro-Diaz, M.D., examined Plaintiff. AR 224.

 4   Plaintiff told the doctor that he was scheduled to see a neurologist in Arizona but was

 5   experiencing bone pain and muscle spasms too severe for him to wait for that appointment.

 6   Despite taking Flexeril, Plaintiff was waking during the night and sometimes tripping and falling

 7   because of muscle spasms. On September 9, 2011, Stephen Helper, M.D., examined Plaintiff for

 8   “persistent muscle spasms of undetermined etiology.” AR 224. The physical exam was negative.

 9   AR 224. Dr. Helper discontinued Flexeril and prescribed baclofen. AR 224.

10          From September 14-16, 2011, Plaintiff was examined at the Barrow Neurological Institute

11   of St. Joseph’s Hospital and Medical Center, Phoenix, Arizona. AR 268-92. In the intake

12   interview notes, Marwan Malouf, M.D., reported that Plaintiff’s symptoms began in 2007 after

13   Plaintiff experienced a prolonged episode of amnesia during which Plaintiff was incoherent for

14   approximately six hours. AR 278. Plaintiff related “multiple non-cognitive complaints, most

15   prominently spasticity and pain that intermittently affect various muscle groups bilaterally.” AR

16   278. His symptoms have precluded driving, working and attending college. AR 278. Plaintiff

17   denied “spatial disorientation, impaired judgment, difficulty handling financial affairs, shopping,

18   preparing meals, maintaining hobbies, keeping track of current events, taking medications or

19   performing personal hygiene and dressing.” AR 278. Dr. Malouf summarized a neurobehavioral

20   assessment, which included standardized testing:
21                  Performance was normal across all cognitive domains with the
                    exception of the 30 minute delayed recall on the CERAD word
22                  recall test of memory. The patient remembers only 5/10 items and
                    recognize 7/10 items, which is below expectation for his age and
23                  education. In the absence of functional decline, the results are
                    suggestive of mild cognitive impairment, amnestic. The geriatric
24                  depression scale was mildly elevated and the patient has a history
                    suggestive of depression but the patient did not exhibit any
25                  depressive symptoms during the evaluation.
26                  AR 283.
27   ///

28          Dr. Malouf diagnosed:
                                                      6
 1                   1.     Mild cognitive impairment, amnestic; the etiology is not
                     clear at this moment and further investigations are needed;
 2                   metabolic, infectious and autoimmune causes will be ruled out.

 3                   2.     Spasticity, not associated with changes on brain MRI; spinal
                     cord involvement will be ruled out.
 4
                     3.     Migraine headaches with aura.
 5
                     4.     Depression, based on history and geriatric depression scale,
 6                   not improved by Lexapro.

 7                   AR 283.

 8          On September 15, 2011, a cervical, thoracic and lumbar spine MRI with and without

 9   contrast was normal. AR 277. On September 16, 2011, Dr. Malouf reported that all testing was

10   normal. AR 271-72. The doctor ordered follow-up viral, fungal and paraneoplastic studies,

11   recommended treatment with a psychiatrist or therapist, and encouraged Plaintiff to remain

12   active. AR 272.

13          On April 6, 2012, Dr. Helper noted that Plaintiff continued to complain of stabbing pain in

14   his bones, but that the physical exam was “essentially negative.” AR 223. Dr. Helper referred

15   Plaintiff to rheumatology. AR 223.

16          On June 7, 2012, Plaintiff was examined by neurologist Aimee Pierce, M.D., at University

17   of California-Irvine Health Care. AR 234. Tests of Plaintiff were generally normal. AR 234. Dr.

18   Pierce recommended acupuncture for pain relief. AR 234. On July 5, 2012, Plaintiff complained

19   of recent severe insomnia and mood swings between depression and elation. AR 233.

20          On August 21, 2012, Dr. Pierce referred to Plaintiff’s condition as “fibromyalgia, multiple

21   neuro and pain complaints.” AR 254. Plaintiff found acupuncture relaxing and experienced

22   reduced depression since beginning Pamelor. AR 254. However, Plaintiff had developed

23   transient paraethesias. AR 254. Plaintiff reported no pain on the ambulatory self-reporting pain

24   tool. AR 253.

25          In November 2012, Plaintiff told Dr. Pierce that he continued to experience joint pain and

26   muscle spasms. AR 252. He rated his pain 6/10 on the self-reporting pain tool. AR 251. He had

27   stopped doing acupuncture. AR 252.

28
                                                     7
 1           On December 10, 2012, Dr. Pierce prescribed Tylenol 35 after Plaintiff called to report

 2   severe muscle and bone pains and spasms. AR 250. He had great improvement by his December

 3   13, 2012, appointment. AR 250.

 4           On December 27, 2012, Leslie Burson, D.O., treated Plaintiff for chest pain in the

 5   emergency department of Bakersfield Memorial Hospital. AR 246-47. Plaintiff described sharp

 6   pain which had lasted for two days, which increased with movement or palpation. AR 246. Dr.

 7   Burson’s examination did not suggest any acute cardiac or pulmonary injury. AR 246. Plaintiff

 8   told Dr. Burson that he had Tylenol with codeine at home for treatment of fibromyalgia and that

 9   he preferred to take it for the pain; however, before coming to the emergency department he had

10   been using Naproxen. AR 246. At the urging of his family, Plaintiff took Toradol, which mildly

11   improved his condition. AR 246.

12           On March 18, 2013, Plaintiff told Dr. Pierce that he was having hand and wrist pain on

13   occasion. AR 249. He reported that he was swimming and jogging and denied recent anxiety,

14   depression, or migraine headaches. AR 249. Nonetheless, his pain and pain memory limited his

15   ability to do work. AR 249.

16           On April 22, 2014, Dr. Pierce noted that Plaintiff’s neurological symptoms were either

17   stable or had improved since he began treatment. AR 747. Nonetheless, muscle spasms and

18   chronic pain with fibromyalgia continued to impair Plaintiff’s daily activities. AR 747.

19           On October 20, 2014, Plaintiff saw Dr. Pierce and complained that his joint pain and

20   muscle spasms were worsening. AR 587. He was experiencing severe fatigue, right hamstring
21   pain, and bilateral pain in his calves and lower back. AR 587. Plaintiff reported that he was

22   riding an exercise bicycle for 30 minutes twice a week. AR 587. Dr. Pierce noted an

23   unremarkable neuro exam, increased his gabapentin prescription, and encouraged Plaintiff to

24   continue taking his medication and getting light exercise. AR 587.

25           On October 9, 2015, Plaintiff told Dr. Pierce that the increased gabapentin had not helped

26   his pain, which continued to worsen. AR 618. He complained of bilateral knee and hip pain,
27
     5
       Tylenol 3 is a combination of acetaminophen and codeine. https://medlineplus/gov/druginfo/meds/a601005.html
28   (accessed December 13, 2018).

                                                            8
 1   which was worse on the right, and of hand and wrist pain. AR 618. Dr. Pierce noted no joint

 2   redness or swelling. AR 618. Although Baclofen generally controlled his muscle spasms,

 3   Plaintiff recently had one muscle spasm which caused him to fall down. AR 618. He was

 4   walking with a cane. AR 618. Plaintiff could no longer exercise due to pain. AR 618. His

 5   memory was worse and he forgot conversations. AR 618. His fatigue continued. AR 618. Dr.

 6   Pierce attributed Plaintiff’s symptoms to fibromyalgia. AR 619. Since gabapentin did not relieve

 7   Plaintiff’s pain, she directed Plaintiff to taper off it. AR 620. The doctor adjusted Plaintiff’s

 8   other prescriptions and ordered testing. AR 620. She encouraged exercise as tolerated. AR 620.

 9          X-rays of Plaintiff’s knees and hips taken December 4, 2015 revealed no diagnostic

10   abnormality. AR 630-32.

11          When Plaintiff saw Dr. Pierce for a follow-up appointment on April 8, 2016, he reported

12   little change in his symptoms. AR 733-35. Plaintiff was exercising once weekly for thirty

13   minutes on a stationary bicycle. AR 733. He continued to feel forgetful and spaced out. AR 733.

14   Dr. Pierce stated that Plaintiff’s chronic pain was “most likely due to fibromyalgia.” AR 735.

15          IV.     Standard of Review

16          Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the

17   Commissioner denying a claimant disability benefits. “This court may set aside the

18   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on

19   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

20   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence
21   within the record that could lead a reasonable mind to accept a conclusion regarding disability

22   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

23   than a preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

24   omitted). When performing this analysis, the court must “consider the entire record as a whole

25   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

26   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks
27   omitted). If the evidence reasonably could support two conclusions, the court “may not substitute

28   ///
                                                       9
 1   its judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater,

 2   112 F.3d 1064, 1066 (9th Cir. 1997) (citation omitted).

 3          V.      The Disability Standard

 4                  To qualify for benefits under the Social Security Act, a plaintiff
                    must establish that he or she is unable to engage in substantial
 5                  gainful activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a
 6                  continuous period of not less than twelve months. 42 U.S.C. §
                    1382c(a)(3)(A). An individual shall be considered to have a
 7                  disability only if . . . his physical or mental impairment or
                    impairments are of such severity that he is not only unable to do his
 8                  previous work, but cannot, considering his age, education, and work
                    experience, engage in any other kind of substantial gainful work
 9                  which exists in the national economy, regardless of whether such
                    work exists in the immediate area in which he lives, or whether a
10                  specific job vacancy exists for him, or whether he would be hired if
                    he applied for work.
11
                    42 U.S.C. §1382c(a)(3)(B).
12
            To achieve uniformity in the decision-making process, the Commissioner has established
13
     a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§
14
     416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding
15
     that the claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.
16
            Specifically, the ALJ is required to determine: (1) whether a claimant engaged in
17
     substantial gainful activity during the period of alleged disability, (2) whether the claimant had
18
     medically determinable “severe impairments,” (3) whether these impairments meet or are
19
     medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,
20
     Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to
21
     perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs
22
     existing in significant numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f).
23
            VI.     Summary of the ALJ’s Decision
24
            Using the Social Security Administration’s five-step sequential evaluation process, the
25
     ALJ who conducted the remand hearing determined that Plaintiff did not meet the disability
26
     standard. AR 303-11. The ALJ found that Plaintiff worked after the alleged onset date of
27
     December 31, 2010, but declined to determine whether the work constituted substantial gainful
28
                                                      10
 1   activity in light of her decision denying disability benefits. AR 305. Plaintiff had a single serious

 2   impairment, fibromyalgia, which did not meet or medically equal in severity any listed

 3   impairment. AR 306-07. The ALJ concluded that Plaintiff had the residual functional capacity to

 4   perform light work as defined in 20 C.F.R. § 404.1567(b), except that he could only occasionally

 5   climb, balance, kneel, crouch and crawl. AR 307. Plaintiff was capable of performing his past

 6   relevant work as a guide and fast food worker. AR 310. Accordingly, the ALJ found that

 7   Plaintiff was not disabled. AR 311.

 8          VII.    Plaintiff’s Credibility

 9          Plaintiff contends that the ALJ erred in finding that Plaintiff’s testimony lacked credibility

10   without providing clear and convincing reasons for her finding. The Commissioner responds that

11   the ALJ properly discounted Plaintiff’s testimony of disabling pain and other symptoms as

12   inconsistent with both his activities of daily living and the medical evidence.

13          An ALJ is responsible for determining credibility, resolving conflicts in medical

14   testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

15   His or her findings of fact must be supported by specific, cogent reasons. Rashad v. Sullivan, 903

16   F.2d 1229, 1231 (9th Cir. 1990). To determine whether the ALJ’s findings are supported by

17   substantial evidence, a court must consider the record as a whole, weighing both the evidence that

18   supports the ALJ’s determination and the evidence against it. Magallanes v. Bowen, 881 F.2d

19   747, 750 (9th Cir. 1989).

20          An ALJ performs a two-step analysis to determine whether a claimant’s testimony
21   regarding subjective pain or symptoms is credible. See Garrison v. Colvin, 759 F.3d 995, 1014

22   (9th Cir. 2014); Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996). First, the claimant must

23   produce objective medical evidence of an impairment that could reasonably be expected to

24   produce some degree of the symptom or pain alleged. Garrison, 759 F.3d at 1014; Smolen, 80

25   F.3d at 1281-1282. In this case, the first step is satisfied by the ALJ’s finding that Plaintiff’s

26   “medically determinable impairments could reasonably be expected to produce the alleged
27   symptoms.” AR 308. The ALJ did not find Plaintiff to be malingering.

28   ///
                                                       11
 1            If the claimant satisfies the first step and there is no evidence of malingering, the ALJ may

 2   reject the claimant's testimony regarding the severity of his symptoms only if he makes specific

 3   findings that include clear and convincing reasons for doing so. Garrison, 759 F.3d at 1014-15;

 4   Smolen, 80 F.3d at 1281. “[T]he ALJ must identify what testimony is not credible and what

 5   evidence undermines the claimant’s complaints.” Lester v. Chater, 81 F.3d 821, 834 (9th Cir.

 6   1995). See also Social Security Ruling ("SSR") 96-7p6 (stating that an ALJ's decision "must be

 7   sufficiently specific to make clear to the individual and to any subsequent reviewers the weight

 8   the adjudicator gave to the individual's statements and reasons for that weight”). It is not

 9   sufficient for the ALJ to make general findings; he must state which testimony is not credible and

10   what evidence in the record leads to that conclusion. Dodrill v. Shalala, 12 F.3d 915, 918 (9th

11   Cir. 1993); Bunnell v. Sullivan, 947 F.2d 341, 345-346 (9th Cir. 1991).

12            In assessing the claimant’s credibility, the ALJ may use “ordinary techniques of

13   credibility evaluation,” considering factors such as a lack of cooperation during consultative

14   examinations, a tendency to exaggerate, inconsistent statements, an unexplained failure to seek

15
              6
                 Social Security Ruling 96-7p was superseded by Ruling 16-3p, effective March 28, 2016. See 2016 WL
16   1020935, *1 (March 16, 2016); 2016 WL 1131509, *1 (March 24, 2016) (correcting SSR 16-3p effective date to
     March 28, 2016); 2017 WL 5180304, *2 (Oct. 25, 2017) (further correcting SSR 16-3p). Although the second step
17   has previously been termed a credibility determination, recently the Social Security Administration (“SSA”)
     announced that it would no longer assess the “credibility” of an applicant’s statements, but would instead focus on
18   determining the “intensity and persistence of [the applicant’s] symptoms.” See SSR 16-3p, 2016 WL 1020935 at *1
     (“We are eliminating the use of the term ‘credibility’ from our sub-regulatory policy, as our regulations do not use
19   this term. In doing so, we clarify that subjective symptom evaluation is not an examination of an individual’s
     character.”). Social Security Rulings reflect the SSA’s official interpretation of pertinent statutes, regulations, and
20   policies. 20 C.F.R. § 402.35(b)(1). Although they “do not carry the force of law,” Social Security Rulings “are
     binding on all components of the [SSA]” and are entitled to deference if they are “consistent with the Social Security
21   Act and regulations.” 20 C.F.R. § 402.35(b)(1); Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1224 (9th Cir.
     2009) (citations and quotation marks omitted).
22             As the Ninth Circuit recently acknowledged, SSR 16-3p “makes clear what our precedent already required:
     that assessments of an individual’s testimony by an ALJ are designed to ‘evaluate the intensity and persistence of
23   symptoms after [the ALJ] find[s] that the individual has a medically determinable impairment(s) that could
     reasonably be expected to produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s
24   character and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) see also Cole v.
     Colvin, 831 F.3d 411, 412 (7th Cir. 2016) (Posner, J.) (“The change in wording is meant to clarify that administrative
     law judges aren’t in the business of impeaching claimants’ character; obviously administrative law judges will
25   continue to assess the credibility of pain assertions by applicants, especially as such assertions often cannot be either
     credited or rejected on the basis of medical evidence.”) In this case, SSR 16-3p became effective before the hearing
26   of the consolidated cases on remand and the issuance of the second hearing decision. When a federal court reviews
     the final decision in a claim, the district court is to apply the rules in effect when the decision was issued by the
27   agency. SSR 16-3p, 2017 WL 5180304 at *1 (Oct. 25, 2017). Accordingly, Ruling 16-3p does not apply in this
     case.
28
                                                                12
 1   treatment, inconsistencies between the testimony and conduct, and inconsistencies between daily

 2   activities and the alleged symptoms.” Tonapetyan v. Halter, 242 F.3d 242 F.3d1144, 1146; see

 3   also Smolen, 80 F.3d at 1284; Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (including

 4   as factors claimant’s reputation for truthfulness, inconsistencies in testimony or between

 5   testimony and conduct, daily activities, work record, and testimony from physicians and third

 6   parties about the nature, severity, and effect of the alleged disabling symptoms). “If the ALJ

 7   finds that the claimant's testimony as to the severity of her pain and impairments is unreliable, the

 8   ALJ must make a credibility determination with findings sufficiently specific to permit the court

 9   to conclude that the ALJ did not arbitrarily discredit claimant's testimony.” Thomas, 278 F.3d at

10   958. “[A] reviewing court should not be forced to speculate as to the grounds for an adjudicator’s

11   rejection of a claimant’s allegations of disabling pain.” Bunnell, 947 F.2d at 346. On the other

12   hand, if the ALJ’s credibility finding is supported by substantial evidence in the record, courts

13   “may not engage in second-guessing.” Thomas, 278 F.3d at 959.

14          Using Defendant’s boilerplate language, the ALJ wrote that Plaintiff’s “statements

15   concerning the intensity, persistence and limiting effects of those symptoms were not entirely

16   credible for the reasons explained in the decision.” AR 308. The ALJ explained that she had

17   based her determination of Plaintiff’s residual functional capacity on Plaintiff’s subjective reports

18   of muscle spasm, memory loss, headaches, insomnia, blurred vision, occasional dizziness, chronic

19   joint pain and stiffness, fatigue, olfactory hallucinations, heat intolerance, and transient

20   paresthesias; however, treatment notes, objective diagnostic studies, clinical findings, treating
21   source opinion, examining source opinions, and claimant’s activities weighed strongly against her

22   finding a more restrictive residual functional capacity. AR 308. In support of her assessment of

23   the objective medical evidence, the ALJ referred to her detailed discussion of the medical

24   opinions, contained in the record at AR 308-10 (more fully discussed in section VIII of this

25   order). AR 308. She wrote:

26                  Contrary to a debilitating condition, the claimant has received
                    conservative treatment along with intermittent neurological
27                  evaluations. Despite the claimant’s multiple neurologic complaints,
                    objective diagnostic workup revealed no significant abnormalities
28                  and treating and examining sources were unable to formulate a
                                                       13
 1                  definitive diagnosis concerning his complaints. The claimant’s
                    examining and treating sources noted that his symptoms were most
 2                  likely due to fibromyalgia.

 3                  AR 308 (citations to record omitted).

 4           The ALJ then proceeded in her detailed examination of the medical evidence. AR 308-10.

 5   In the course of her discussion, the ALJ contrasted Plaintiff’s claims with evidence in the record

 6   of his day-to-day functioning:

 7                  Contrary to the claimant’s alleged symptoms and limitations, he
                    was able to work, volunteer, go to school, ride an exercise bike and
 8                  drive. Dr. Pierce encouraged the claimant to perform exercise as
                    tolerated. During the May 2016 exercise treadmill test, the
 9                  claimant exercised for 9 minutes and 49 seconds on a regular Bruce
                    protocol, achieving a maximum heart rate of 170.
10
                    AR 309 (citations to record omitted).
11
             Considered in light of the record as a whole, the Court finds that the ALJ’s analysis sets
12
     forth clear and convincing reasons for the conclusions she reached.
13
             Plaintiff further contends that since fibromyalgia is diagnosed by Plaintiff’s subjective
14
     pain reports, the ALJ erred in rejecting his depictions of his pain as less than credible. Plaintiff is
15
     wrong. An ALJ may reject symptom testimony that is contradicted by, or inconsistent with, the
16
     record; and, as long as other reasons are provided, can also reject those that lack the support of
17
     objective medical evidence. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th
18
     Cir. 2008)(holding that the ALJ did not err in rejecting Carmickle’s testimony that he could lift
19
     ten pounds occasionally in favor of a physician’s opinion that Carmickle could lift ten pounds
20
     frequently); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); Tonapetyan, 242 F.3d at
21
     1148.
22
             Medications, treatments, and other methods used to alleviate symptoms are “an important
23
     indicator of the intensity and persistence” of a claimant’s symptoms. 20 C.F.R. §§
24
     404.1529(c)(3), 416.1529(c)(3); SSR 16-3p. For example, an ALJ may consider unexplained or
25
     inadequately explained failure to seek or follow through with treatment, Tommasetti v. Astrue,
26
     533 F.3d 1035, 1039 (9th Cir. 2008); the use of conservative treatment, Parra v. Astrue, 481 F.3d
27
     742, 750-51 (9th Cir. 2007); and any other factors concerning functional limitations and
28
                                                       14
 1   restrictions due to pain or other symptoms. 20 C.F.R. §§ 404.1529(c)(3)(vii), 416.1529(c)(3)(vii).

 2   The ALJ’s credibility analysis appropriately considered both the conservative treatment provided

 3   to Plaintiff and the recommendation repeated throughout the record that Plaintiff exercise as he

 4   was able since stretching and exercise would help relieve his discomfort.7

 5            The law does not require an ALJ simply to ignore inconsistencies between objective

 6   medical evidence and a claimant’s testimony. “While subjective pain testimony cannot be

 7   rejected on the sole ground that it is not fully corroborated by objective medical evidence, the

 8   medical evidence is still a relevant factor in determining the severity of claimant’s pain and its

 9   disabling effects.” Rollin, 261 F.3d at 857; SSR 16-3p (citing 20 C.F.R. § 404.1529(c)(2)). As

10   part of his or her analysis of the record as a whole, an ALJ properly considers whether the

11   medical evidence supports or is consistent with a claimant’s pain testimony. Id.; 20 C.F.R. §§

12   404.1529(c)(4), 416.1529(c)(4) (symptoms are determined to diminish residual functional

13   capacity only to the extent that the alleged functional limitations and restrictions “can reasonably

14   be accepted as consistent with the objective medical evidence and other evidence”).

15            In short, a claimant’s statement of pain or other symptoms is not conclusive evidence of a

16   physical or mental impairment or disability. 42 U.S.C. § 423(d)(5)(A); Soc. Sec. Rul. 16-3p,

17   2017 WL 5180304 (Oct. 25, 2017). “An ALJ cannot be required to believe every allegation of

18   [disability], or else disability benefits would be available for the asking, a result plainly contrary

19   to the [Social Security Act].” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).

20            The standard of review limits a district court’s discretion on challenges to the ALJ’s
21   adverse credibility determinations. “This court may set aside the Commissioner’s denial of

22   disability insurance benefits when the ALJ’s findings are based on legal error or are not supported

23   by substantial evidence in the record as a whole.” Tackett, 180 F.3d at 1097 (citations omitted).

24   Substantial evidence is evidence within the record that could lead a reasonable mind to accept a

25   conclusion regarding disability status. See Richardson, 402 U.S. at 401. If the evidence could

26   7
       Here, the ALJ would have had good reason to question the sincerity of Plaintiff’s commitment to following through
     with doctors’ exercise recommendations. For instance, he testified that he did not participate in the full yoga classes,
27   stopping his participation when the positions became challenging. In addition, he reported to his physician that he
     discontinued regular use of an exercise bicycle when he moved to an apartment that did not offer a convenient
28   exercise room.

                                                               15
 1   reasonably support either outcome, a court may not substitute its judgment for that of the ALJ.

 2   Flaten v. Sec’y, Health and Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).

 3           The Court will not second guess the ALJ’s assessment of Plaintiff’s credibility in this

 4   case.

 5           VIII.   The ALJ’s Evaluation of Dr. Pierce’s Residual Functional Capacity Opinion

 6           Plaintiff challenges the Commissioner’s determination of his residual functional capacity,

 7   contending that the ALJ erred in giving little weight to the opinions of treating neurologist Aimee

 8   Pierce, M.D. Doc. 16 at 3-4. Plaintiff maintains that acknowledgement of Plaintiff’s reported

 9   symptoms in multiple physicians’ notes serves to provide sufficient objective medical evidence to

10   support Dr. Pierce’s opinion of Plaintiff’s residual functional capacity. Doc. 16 at 4-6. Finally,

11   as he does in his challenge to the ALJ’s assessment of claimant credibility, Plaintiff argues that

12   the ALJ erred in considering conservative treatment, the recommendation that Plaintiff exercise,

13   and Plaintiff’s daily activities as weighing against Dr. Pierce’s opinion. Doc. 16 at 7-8. The

14   Commissioner disagrees contending that the ALJ properly rejected Dr. Pierce’s very restrictive

15   opinion as inconsistent with the medical record, the recommendation that Plaintiff exercise, and

16   conservative treatment. Doc. 17 at 8-9. The Court finds that the ALJ properly relied on the

17   record as a whole.

18                   A.     Medical Opinions

19                          1.     Agency Physicians

20           On December 3, 2012, agency physician R. Tashjian, M.D., found no medically
21   determinable mental impairments. AR 59, 69. Accordingly, on its initial review, the agency

22   determined that Plaintiff had no established diagnosis. AR 71.

23           On October 28, 2015, agency psychologist Kim Morris, Ph.D., agreed with the first ALJ’s

24   assessment that no objective medical findings supported Plaintiff’s psychological allegations, and

25   any mental impairments were not severe. AR 371-72. On February 22, 2016, agency physician

26   D. Tayloe, M.D., concluded that Plaintiff’s allegations of physical impairments were not
27   supported by objective medical evidence and were less than fully credible. AR 416. Dr. Tayloe

28   concluded that Plaintiff had no exertional or non-exertional limitations. AR 416. On February
                                                      16
 1   23, 2016, psychologist D. Lam, Ph.D., agreed with Dr. Morris’s assessment. AR 415. Finding no

 2   evidence that Plaintiff’s physical or mental condition had changed since his 2013 application, the

 3   agency applied Chavez v. Owen, and found that Plaintiff was not disabled. AR 417.

 4                         2.      Consultative Neurological Examination

 5          In or about November 2012, neurologist B.S. Subhas, M.D., performed a consultative

 6   examination for the agency. AR 236-39. Dr. Subhas diagnosed a history of migraine headaches

 7   (stable), a history of spasms of undetermined nature or cause, and possible depression. AR 238.

 8   The doctor wrote:

 9                  From the clinical examination, it is rather difficult to ascertain the
                    limitations in view of the randomness of his symptoms. Currently,
10                  no definitive neurological pathology or other diagnosis would be
                    made as at present [sic]. His cognitive abilities are intact and he is
11                  able to perform in a sitting position in the full time. The rapid
                    alternative movement capabilities are also intact and so is his
12                  ambulation. He probably is somewhat limited as a precautionary
                    measure to be working around moving machines or at unprotected
13                  heights. As mentioned before[,] definitive limitation cannot be
                    delineated in view of the randomness of his symptoms which are
14                  once again are difficult to be defined.
15                  A psychological or psychiatric evaluation may be of some benefit.
16                  AR 238.
17                         3.      Consultative Psychological Examination

18          On November 15, 2012, clinical psychologist Charlene K. Krieg, Ph.D., performed a

19   consultative psychological examination for the state agency. AR 240-44. The interview and

20   testing results were within normal limits, and Dr. Krieg made no psychological diagnosis. She
21   summarized:

22                  The claimant did not evidence any disorder on mental status. His
                    speech was understandable.       His mannerisms were socially
23                  appropriate. His eye contact and interaction with the examiner
                    were appropriate. He was cooperative and appeared to be putting
24                  forth his best effort. He reported getting along with family and
                    friends. He appears able to manage benefits on his own at the
25                  present time.
26                  The claimant’s current level of intellectual functioning is in the
                    average range. His performance on attention/concentration tasks
27                  that require the manipulation of complex information is in the
                    average range.
28
                                                     17
 1                    Considering his overall presentation and performance, there is no
                      mental impairment that would limit his ability to engage in work
 2                    activities and complete a normal workday or workweek. He
                      appears able to deal with the usual stress that may be encountered
 3                    in competitive work and adjust to changes. He would not create a
                      hazard in the workplace. He would be capable of performing
 4                    simple/repetitive and detailed/complex work tasks.

 5                    AR 243-44.

 6                              4.      Medical Source Statement (Dr. Pierce)

 7           In a medical source statement dated July 15, 2013, Dr. Pierce diagnosed Plaintiff with

 8   fibromyalgia and migraines with guarded prognosis. AR 258-60. Plaintiff’s symptoms included

 9   neuropathic pain, spasticity, insomnia, difficulty walking, migraine, fatigue, vertigo, tremor and

10   cognitive impairment. AR 258. He had slow, wobbly gait and impaired tandem gait. AR 258.

11   He required a cane or other assistive device. AR 259.

12           Dr. Pierce opined that Plaintiff could sit one hour at a time before needing to get up and

13   stand for ten minutes before needing to sit or walk around. AR 258. He could sit about four

14   hours and stand less than two hours in an eight-hour work day, and must be able to change

15   position at will. AR 258-59. Approximately every two hours, Plaintiff might need an

16   unscheduled break to lie down. AR 259.

17           Plaintiff could rarely lift twenty pounds, occasionally lift ten pounds, and frequently lift

18   less than ten pounds. AR 259. He could rarely twist, stoop, balance, or kneel and occasionally

19   crouch or climb ladders or stairs. AR 259. Plaintiff could rarely handle, finger, reach in front of

20   his body, or reach overhead. AR 260. He was likely to be off task fifteen per cent of the time and

21   absent from work three days monthly. AR 260. Visual-communicative impairments included

22   disorientation and impaired word recall. AR 260. Excessive heat greatly exacerbated Plaintiff’s

23   symptoms. AR 260.

24                              5.      Psychological Source Statement ( Dr. Crouch)

25           On October 14, 2013, therapist Steven R. Crouch, LMFT, completed a medical source

26   statement of ability to do work-related activities (mental).8 AR 262-65. Crouch opined that

27
     8
      No evidence in the record establishes that Dr. Crouch examined or treated Plaintiff. See AR 262 (date of first
28   appointment is left blank).

                                                              18
 1   Plaintiff “is unable to work due to his current psychological issues of depressed mood and

 2   memory.” AR 265. He diagnosed Plaintiff:

 3                    Axis I           293.83           Major depression due to a general
                                                        medical condition.
 4
                                       293.84           Anxiety disorder due to medical condition.
 5
                                       799.59           Unspecified neurocognitive disorder.
 6
                      Axis II          V62.9            Unspecified problem related to social
 7                                                      environment.
 8                    Axis III                          Memory problem related to
                                                        neurological condition, pain related to
 9                                                      autoimmune disease, difficulty
                                                        concentrating due to neurological
10                                                      condition, seizure disorder.
11                    Axis V                            Current GAF 40.
12                    AR 265.9
13           Crouch opined that Plaintiff would be unable to respond appropriately to changes in work
14   setting and would experience difficulties with restrictions of daily living about five per cent of the
15   workday. AR 263. About ten per cent of the workday Plaintiff would be unable to maintain
16   attention and concentration for extended periods of time and sustain an ordinary routine without
17   special supervision, and would experience difficulties in maintaining concentration, persistence
18   and pace. AR 262-63. About fifteen percent of the workday, Plaintiff would be unable to
19   understand, remember and carry out short and simple instructions; understand, remember and
20   carry out detailed instructions; perform activities within a schedule, maintain regular attendance
21   and be punctual and within customary tolerances; and complete a normal workday and work
22   week. AR 262. Plaintiff would likely be absent from work two days per month. AR 264.
23   ///
24   ///
25

26   9
       The Global Assessment of Functioning (GAF) scale is a rating from 0 to 100 and considers psychological, social,
     and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical
27   Manual of Mental Disorders, 32-35 (4th ed. American Psychiatric Association 1994). A GAF of 31- 40 corresponds
     to some impairment in reality testing or communication, or major impairment in several areas, such as work or
28   school, family relations, judgment, thinking, or mood. Id.

                                                            19
 1                          6.      Consultative Neurologic Evaluation (Dr. McMurtray)

 2          On October 10, 2015, neurologist Aaron McMurtray, M.D., conducted a consultative

 3   examination for the state agency. AR 624-28. The physical examination of Plaintiff was

 4   generally within normal limits. See AR 626-28. Dr. McMurtray opined:

 5                  The claimant has very minimal findings on physical examination
                    today and in general can walk without a limp or the use of an
 6                  assistive device. I did not find any evidence on physical
                    examination to support a diagnosis of fibromyalgia.
 7
                    AR 628.
 8
            Accordingly, Dr. McMurtray found that Plaintiff had no limitation on standing, walking,
 9
     sitting, lifting or carrying. AR 628. Plaintiff had no postural limitations, no manipulative
10
     limitations, and no workplace environmental limitations. AR 628.
11
                    B.      Applicable Law
12
            The opinions of treating physicians, examining physicians, and non-examining physicians
13
     are entitled to varying weight in disability determinations. Lester, 81 F.3d at 830. Ordinarily,
14
     more weight is given to the opinion of a treating professional, who has a greater opportunity to
15
     know and observe the patient as an individual. Id.; Smolen v. Chater, 80 F.3d at 1285. The
16
     opinion of an examining physician is, in turn, entitled to greater weight than the opinion of a non-
17
     examining physician. Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir. 1990). An ALJ may reject an
18
     uncontradicted opinion of a treating or examining medical professional only for “clear and
19
     convincing” reasons. Lester, 81 F.3d at 831. In contrast, a contradicted opinion of a treating
20
     professional may be rejected for “specific and legitimate” reasons. Id. at 830. However, the
21
     opinions of a treating or examining physician are “not
22
     necessarily conclusive as to either the physical condition or the ultimate issue of disability.”
23
     Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999).
24
            The opinion of a non-examining physician may constitute substantial evidence when it is
25
     “consistent with independent clinical findings or other evidence in the record.” Thomas, 278 F.3d
26
     at 957. Such independent reasons may include laboratory test results or contrary reports from
27
     ///
28
                                                      20
 1   examining physicians and Plaintiff's testimony when it conflicts with the treating physician's

 2   opinion. Lester, 81 F.3d at 831, citing Magallanes, 881 F.2d at 755.

 3                  C.      The ALJ’s Determination is Specific, Legitimate and
                            Based on the Record as a Whole
 4
            The ALJ gave little weight to the opinions of the non-examining agency physicians who
 5
     opined that Plaintiff did not have a serious impairment. AR 310. She gave little weight to the
 6
     severity opinions expressed by Drs. Subhas and McMurtray, but noted that their clinical findings
 7
     supported her assessment of Plaintiff’s residual functional capacity. AR 310. She gave
 8
     significant weight to Dr. Kreig’s opinion “because [s]he had the opportunity to examine the
 9
     claimant and clinical findings support h[er] opinion.” AR 310.
10
            With certain exceptions, the ALJ gave significant weight to the opinions of Plaintiff’s
11
     treating sources. AR 310. She gave little weight to Dr. Pierce’s March 2013 medical source
12
     statement because (1) the clinical findings did not support the expressed limitations; (2) Plaintiff
13
     received scant follow-up treatment; (3) she encouraged Plaintiff to exercise; (4) she did not offer
14
     a definitive diagnosis concerning Plaintiff’s symptoms; and (5) Plaintiff’s activities contradicted
15
     her opinion. AR 310. The ALJ elaborated:
16
                    [C]ontrary to the . . . medical source statement, the claimant has had
17                  limited follow-up treatment for fibromyalgia. In October 2014, Dr.
                    Pierce recommended that the claimant should continue to perform
18                  light exercise, The claimant followed up with Dr. Pierce in October
                    2015, and upon examination, Dr. Pierce noted that he was in no
19                  apparent distress, he was awake and alert, his speech was fluid and
                    prosaic, his shoulder shrug and head turn were 5/5 bilaterally, he
20                  had 5/5 motor strength and intact fine finger movements bilaterally,
                    and ambulated with a cane, Dr. Pierce ordered additional
21                  diagnostic workup and completed the claimant’s federal student
                    loan discharge application for total and permanent disability. As
22                  previously discussed, the subsequent diagnostic workup was
                    negative.
23
                    AR 309.
24
            Finally, the ALJ concluded that treatment notes, objective diagnostic studies, clinical
25
     findings, opinions of treating and examining sources, and Plaintiff’s activities all supported the
26
     finding that Plaintiff was capable of light work with the exception that Plaintiff was capable of
27
     occasionally climbing, balancing, kneeling, crouching, and crawling. AR 307, 310.
28
                                                      21
 1          Plaintiff counters the ALJ’s opinions with evidence drawn from the record in support of

 2   his claimed disability. His analysis and preferred outcome are not controlling here.

 3          “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical

 4   testimony.” Magallanes, 881 F.2d at 750. An ALJ may choose to give more weight to opinions

 5   that are more consistent with the evidence in the record. 20 C.F.R. §§ 404.1527(c)(4),

 6   416.927(c)(4) (“the more consistent an opinion is with the record as a whole, the more weight we

 7   will give to that opinion”). The Court is not required to accept Plaintiff’s characterization of his

 8   treatment records. Even if this Court were to accept that the record could support Plaintiff’s

 9   opinion, the record amply supports the ALJ’s interpretation as well. When the evidence could

10   arguable support two interpretations, the Court may not substitute its judgment for that of the

11   Commissioner. Jamerson, 112 F.3d at 1066.

12          IX.     Conclusion and Order

13          Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not

14   disabled is supported by substantial evidence in the record as a whole and is based on proper legal

15   standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of

16   the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of

17   Defendant, Nancy A. Berryhill, Acting Commissioner of Social Security, and against Plaintiff,

18   Tristan Kasinger.

19
     IT IS SO ORDERED.
20
21      Dated:     December 20, 2018                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                      22
